          Case 5:19-cr-00058-TJM Document 15 Filed 04/12/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                       )   Criminal No.     5:19-CR-058 (TJM)
                                                )
               v.                               )
                                                )
 WILLIAM D. WOOD, JR.,                          )
            aka “Smurf,”                        )
                                                )
                            Defendant.          )



                NOTICE OF INTENT TO SEEK A SENTENCE OF DEATH

       The United States of America, by and through its undersigned counsel and pursuant to

Section 3593(a) of Title 18 of the Unites States Code, hereby notifies the Court and the defendant,

WILLIAM D. WOOD, JR, aka “Smurf,” and his counsel, that the United States believes the

circumstances of offenses charged in Counts Two and Three of the Indictment are such that, in the

event of a conviction, a sentence of death is justified under Chapter 228 (Section 3591 through

3598) of Title 18 of the United States Code and that the United States will seek the sentence of

death for these offenses: two counts of use of a firearm in furtherance of a crime of violence to

commit murder (Counts Two and Three), in violation of Title 18, United States Code, Sections

924(c) and (j)(1), which carry possible sentences of death.

       The United States proposes to prove the following factors as justifying a sentence of death

with regard to Counts Two and Three, as specified below:

A.     The defendant, WILLIAM D. WOOD, JR., aka “Smurf,” was 18 years of age or older

at the time of the offense. (Title 18, United States Code, Section 3591(a)).

B.     Statutory Threshold Findings Enumerated in 18 U.S.C. § § 3591(a)(2)(A) - (D)
             Case 5:19-cr-00058-TJM Document 15 Filed 04/12/19 Page 2 of 5



        1.      Intentional killing. The defendant, WILLIAM D. WOOD, JR., aka “Smurf,”

intentionally killed S.G and K.H. (Title 18, United States Code, Section 3591(a)(2)(A));

        2.       Intentional Infliction of Serious Bodily Injury. The defendant, WILLIAM D.

WOOD, JR., aka “Smurf,” intentionally inflicted serious bodily injury that resulted in the death

of S.G and K.H. (Title 18, United States Code, Section 3591(a)(2)(B));

        3.      Intentional Participation in Acts Resulting in Death. The defendant, WILLIAM

D. WOOD, JR., aka “Smurf,” intentionally participated in an act, contemplating that the life of

a person would be taken or intending that lethal force would be used in connection with a person,

other than one of the participants in the offense, and S.G. and K.H. died as a direct result of such

action (Title 18, United States Code, Section 3591(a)(2)(C));

        4.      Intentional Engagement in Acts of Violence, Knowing that the Acts Created a

Grave Risk of Death to a Person. The defendant, WILLIAM D. WOOD, JR., aka “Smurf,”

intentionally and specifically engaged in an act of violence, knowing that the act created a grave

risk of death to a person, other than one of the participants in the offense, such that the participation

in the act constituted a reckless disregard for human life and S.G. and K.H. died as a direct result

of such action (Title 18, United States Code, Section 3591(a)(2)(D)).

C.      Statutory Aggravating Factors Enumerated Under 18 U.S.C. § 3592(c)

        1.      Pecuniary Gain. The defendant, WILLIAM D. WOOD, JR., aka “Smurf,”

committed the offense as consideration for the receipt, or in the expectation of the receipt, of

anything of pecuniary value (Title 18, United States Code, Section 3592(c)(8));

        2.      Substantial planning and premeditation. The defendant, WILLIAM D. WOOD,

JR., aka “Smurf,” committed the offense after substantial planning and premeditation to cause

the death of a person (Title 18, United States Code, Section 3592(c)(9));



                                                   2
            Case 5:19-cr-00058-TJM Document 15 Filed 04/12/19 Page 3 of 5



       3.      Multiple killings or attempted killings. The defendant, WILLIAM D. WOOD,

JR., aka “Smurf,” intentionally killed or attempted to kill more than one person in a single

criminal episode (Title 18, United States Code, Section 3592(c)(16)).

D.     Non-Statutory Aggravating Factors Identified Under 18 U.S.C. § 3593(a)(2)

       1.      Future Dangerousness of the Defendant:

       The defendant, WILLIAM D. WOOD, JR., aka “Smurf,” is likely to commit criminal

acts of violence in the future that would constitute a continuing and serious threat to the lives and

safety of others, as evidenced by, at least, one or more of the following:

               a. Continuing Pattern of Violence

       The defendant has engaged in a continuing pattern of violence, attempted violence, and

threatened violence, including, but not limited to, (1) the crimes charged in the Indictment; (2) the

defendant’s criminal history, which shows a recurrent and escalating pattern of violent behavior,

including, but not limited to, verbal threats, the violation of an order of protection, assaults with a

box cutter, and the sexual abuse of a minor; (3) the defendant’s history of threatening behavior

toward co-workers; and (4) the defendant’s history of numerous disciplinary infractions for

assaultive and threatening behavior toward jail deputies and other inmates during his current and

prior incarcerations.

               b. Low Rehabilitative Potential

       The defendant has demonstrated a low potential for rehabilitation as evidenced by his

criminal history and history of institutional misconduct which shows an uninterrupted pattern of

aggressive and threatening behavior.




                                                  3
             Case 5:19-cr-00058-TJM Document 15 Filed 04/12/19 Page 4 of 5



                 c.     Lack of Remorse

        The defendant’s statements and actions during the course of and following the offenses

alleged in the indictment demonstrate a lack of remorse for the capital offenses.

        2.       Victim Impact

        The defendant, WILLIAM D. WOOD, JR., aka “Smurf,” caused loss, injury, and harm

to S.G. and K.H. as well as to the family, friends and co-workers of S.G. and K.H. The injury,

harm, and loss caused by the defendant with respect to each deceased victim is evidenced by the

personal characteristics of S.G. and K.H. as individual human beings and the impact of their deaths

upon their families, close friends and co-workers (Title 18, United States Code, Section 3593(a);

Payne v. Tennessee, 501 U.S. 808 (1991); United States v. Fields, 516 F.3d 923 (10th Cir. 2008);

United States v. Whitten, 6010 F.3d 168 (2d Cir. 2010)).

        3.       Injury Resulting from the Manner of the Commission of the Offense

             The defendant, WILLIAM D. WOOD, JR., aka “Smurf,” caused harm to K.H., J.S.,

and M.I. as a result of the manner in which he committed the offense, including, but not limited to

(a) causing mental harm and anguish to K.H., J.S. and M.I. during the commission of the offense

as each anticipated the defendant shooting and killing them after the defendant shot and killed S.G.

in their presence and, with respect to J.S. and M.I., after the defendant killed K.H. in their presence,

(b) causing mental anguish to J.S. by pointing a gun at her head and pulling the trigger, causing

her to plead for her life, and (c) causing continued mental harm and economic loss to surviving

victims J.S. and M.I. because of the effect of the trauma associated with witnessing the defendant

commit the offenses alleged in the Indictment.




                                                   4
          Case 5:19-cr-00058-TJM Document 15 Filed 04/12/19 Page 5 of 5



In support of imposition of the death penalty the United States further gives notice that, in addition

to evidence of the above-listed aggravating factors, it intends to rely upon all the evidence admitted

by the Court at the guilt phase of the trial and the offenses of conviction as alleged in the Indictment

as they relate to the background and character of the defendant, his moral culpability, and the

nature and circumstances of the offenses charged in the Indictment.



 Respectfully submitted,

 GRANT C. JAQUITH
 United States Attorney

 /s/ Lisa M. Fletcher                                                        4/12/2019
 Lisa M. Fletcher                                                            Date
 Assistant United States Attorney
 Bar Roll No. 510187




                                                   5
